Name: Council Implementing Decision (CFSP) 2017/975 of 8 June 2017 implementing Decision (CFSP) 2016/849 concerning restrictive measures against the Democratic People's Republic of Korea
 Type: Decision_IMPL
 Subject Matter: Asia and Oceania;  civil law;  international affairs
 Date Published: 2017-06-09

 9.6.2017 EN Official Journal of the European Union L 146/145 COUNCIL IMPLEMENTING DECISION (CFSP) 2017/975 of 8 June 2017 implementing Decision (CFSP) 2016/849 concerning restrictive measures against the Democratic People's Republic of Korea THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 31(2) thereof, Having regard to Council Decision (CFSP) 2016/849 of 27 May 2016 concerning restrictive measures against the Democratic People's Republic of Korea and repealing Decision 2013/183/CFSP (1), and in particular Article 33(1) thereof, Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 27 May 2016, the Council adopted Decision (CFSP) 2016/849. (2) On 1 June 2017, the United Nations Security Council Committee established pursuant to United Nations Security Council Resolution 1718 (2006) amended entries for four persons subject to restrictive measures. (3) On 2 June 2017, the United Nations Security Council adopted Resolution 2356 (2017) which added 14 persons and 4 entities to the list of persons and entities subject to restrictive measures. (4) Annex I to Decision (CFSP) 2016/849 should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Annex I to Decision (CFSP) 2016/849 is hereby amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Brussels, 8 June 2017. For the Council The President L. GRECH (1) OJ L 141, 28.5.2016, p. 79. ANNEX I. The persons and entities listed below shall be added to the list of persons and entities subject to restrictive measures set out in Annex I to Decision (CFSP) 2016/849. A. Persons Name Alias Identifiers Date of UN designation Statement of Reasons 40. Cho Il U Cho Il Woo DOB:10.5.1945 POB: Musan, North Hamgyo'ng Province, DPRK Nationality: DPRK Passport No: 736410010 2.6.2017 Director of the Fifth Bureau of the Reconnaissance General Bureau. Cho is believed to be in charge of overseas espionage operations and foreign intelligence collection for the DPRK. 41. Cho Yon Chun Jo Yon Jun DOB: 28.9.1937 Nationality: DPRK 2.6.2017 Vice Director of the Organization and Guidance Department, which directs key personnel appointments for the Workers' Party of Korea and the DPRK's military. 42. Choe Hwi YOB: 1954 or 1955 Nationality: DPRK Gender: male Address: DPRK 2.6.2017 First Vice Director of the Workers' Party of Korea Propaganda and Agitation Department, which controls all DPRK media and is used by the government to control the public. 43. Jo Yong-Won Cho Yongwon DOB: 24.10.1957 Nationality: DPRK Gender: male Address: DPRK 2.6.2017 Vice Director of the Worker's Party of Korea's Organization and Guidance Department, which directs key personnel appointments for the Workers' Party of Korea and the DPRK's military. 44. Kim Chol Nam DOB: 19.2.1970 Nationality: DPRK Passport No: 563120238 Address: DPRK 2.6.2017 President of Korea Kumsan Trading Corporation, a company that procures supplies for General Bureau of Atomic Energy and serves as a cash route to the DPRK. 45. Kim Kyong Ok YOB: 1937 or 1938 Nationality: DPRK Address: Pyongyang, DPRK. 2.6.2017 Vice Director of the Organization and Guidance Department, which directs key personnel appointments for the Workers' Party of Korea and the DPRK's military. 46. Kim Tong-Ho DOB: 18.8.1969 Nationality: DPRK Passport No: 745310111 Gender: male Address: Vietnam 2.6.2017 Vietnam Representative for Tanchon Commercial Bank, which is the main DPRK financial entity for weapons and missile-related sales. 47. Min Byong Chol Min Pyo'ng-ch'o'l; Min Byong-chol; Min Byong Chun DOB: 10.8.1948 Nationality: DPRK Gender: male Address: DPRK 2.6.2017 Member of the Worker's Party of Korea's Organization and Guidance Department, which directs key personnel appointments for the Workers' Party of Korea and the DPRK's military. 48. Paek Se Bong DOB: 21.3.1938 Nationality: DPRK 2.6.2017 Paek Se Bong is a former Chairman of the Second Economic Committee, a former member of the National Defense Commission, and a former Vice Director of Munitions Industry Department (MID). 49. Pak Han Se Kang Myong Chol Nationality: DPRK Passport No: 290410121 Address: DPRK 2.6.2017 Vice Chairman of the Second Economic Committee, which oversees the production of the DPRK's ballistic missiles and directs the activities of Korea Mining Development Corporation, the DPRK's premier arms dealer and main exporter of goods and equipment related to ballistic missiles and conventional weapons. 50. Pak To Chun Pak Do Chun DOB: 9.3.1944 Nationality: DPRK 2.6.2017 Pak To Chun is a former Secretary of Munitions Industry Department (MID) and currently advises on affairs relating to nuclear and missile programs. He is a former State Affairs Commission member and is a member Workers' Party of Korea Political Bureau. 51. Ri Jae Il Ri, Chae-Il YOB: 1934 Nationality: DPRK 2.6.2017 Vice Director of the Workers' Party of Korea Propaganda and Agitation Department, which controls all DPRK's media and is used by the government to control the public. 52. Ri Su Yong DOB: 25.6.1968 Nationality: DPRK Passport No: 654310175 Gender: male Address: Cuba 2.6.2017 Official for Korea Ryonbong General Corporation, specializes in acquisition for DPRK's defense industries and support to Pyongyang's military-related sales. Its procurements also probably support the DPRK's chemical weapons program. 53. Ri Yong Mu DOB: 25.1.1925 Nationality: DPRK 2.6.2017 Ri Yong Mu is a Vice Chairman of the State Affairs Commission, which directs and guides all DPRK's military, defense, and security-related affairs, including acquisition and procurement. B. Entities Name Alias Location Date of designation Other information 43. Kangbong Trading Corporation DPRK 2.6.2017 The Kangbong Trading Corporation sold, supplied, transferred, or purchased, directly or indirectly, to or from the DPRK, metal, graphite, coal, or software, where revenue or goods received may benefit the Government of the DPRK or the Workers' Party of Korea. The Kangbong Trading Corporation's parent is the Ministry of People's Armed Forces. 44. Korea Kumsan Trading Corporation Pyongyang, DPRK 2.6.2017 Korea Kumsan Trading Corporation is owned or controlled by, or acting or purporting to act for or on behalf of, directly or indirectly, the General Bureau of Atomic Energy, which oversees the DPRK's nuclear programme. 45. Koryo Bank Pyongyang, DPRK 2.6.2017 Koryo Bank operates in the financial services industry in the DPRK's economy and is associated with Office 38 and Office 39 of the KWP. 46. Strategic Rocket Force of the Korean People's Army Strategic Rocket Force; Strategic Rocket Force Command of KPA Pyongyang, DPRK 2.6.2017 The Strategic Rocket Force of the Korean People's Army is in charge of all DPRK ballistic missile programs and is responsible for SCUD and NODONG launches. II. The following entries of the persons subject to restrictive measures set out in Annex I to Decision (CFSP) 2016/849 will be replaced as set out below: Name Alias Identifiers Date of designation Other information 14. Choe Song Il Passport: 472320665 Date of expiration: 26.9.2017; Passport: 563120356 Nationality: DPRK 2.3.2016 Tanchon Commercial Bank Representative. Served as the Tanchon Commercial Bank Representative in Vietnam. 17. Jang Yong Son DOB: 20.2.1957; Nationality: DPRK 2.3.2016 Korea Mining Development Trading Corporation (KOMID) Representative. Served as the KOMID Representative in Iran. 21. Kim Jung Jong Kim Chung Chong Passport: 199421147 Passport date of expiration: 29.12.2014; Passport: 381110042, Passport date of expiration: 25.1.2016; Passport: 563210184, Passport date of expiration: 18.6.2018; DOB: 7.11.1966, Nationality: DPRK 2.3.2016 Tanchon Commercial Bank Representative. Served as the Tanchon Commercial Bank Representative in Vietnam. 24. Kim Yong Chol DOB. 18.2.1962; Nationality: DPRK 2.3.2016 KOMID Representative. Served as the KOMID Representative in Iran.